IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON                 FILED
                         AUGUST SESSION, 1997            December 2, 1997

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk

STATE OF TENNESSEE,              )     C.C.A. NO. 02C01-9705-CC-00166
                                 )
           Appellee,             )
                                 )     MADISON COUNTY
                                 )
V.                               )
                                 )     HON. WHIT LAFON, JUDGE
CHARLES GWYNNE BLEDSOE,          )
                                 )
           Appe llant.           )     (RESISTIN G ARRE ST)




FOR THE APPELLANT:               FOR THE APPELLEE:

JOSEPH L. PATTERSON              JOHN KNOX WALKUP
District Public Defender         Attorney General & Reporter
225 West Baltimore, Suite B
Jackson, TN 38301                KENNETH W. RUCKER
                                 Assistant Attorney General
                                 2nd Floor, Cordell Hull Building
                                 425 Fifth Avenue North
                                 Nashville, TN 37243

                                 JAMES G. WOODALL
                                 District Attorney General

                                 JAMES W. THOMPSON
                                 Assis tant D istrict Atto rney G enera l
                                 225 Martin Lu ther King Drive
                                 P.O. Box 2825
                                 Jackson, TN 38302-2825



OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                  OPINION

       The Defen dant, Ch arles Gw ynne B ledsoe , appea ls as of right from his

conviction of resis ting arre st follow ing a ju ry trial in the Madison County Criminal

Cou rt. In this a ppea l, the Defendant challenges the sufficiency of the evidence

to susta in the conviction. He also argues that the indictment failed to allege an

essential element of the offense o f resistin g arres t and w as the refore a void

indictme nt. W e affirm the judgm ent of the tria l court.



                           S UFFICIENCY OF THE EVIDENCE



       When an accused challenges the sufficiency of the convicting evidence,

the standard is wh ether, after re viewing the evid ence in the ligh t mos t favora ble

to the prosecution, any rational trier of fact could have found the essen tial

eleme nts of the crim e beyon d a reas onable doubt. Jackson v. Virgin ia, 443 U.S.

307, 319 (1979 ). On appeal, the State is entitled to the strongest legitimate view

of the evidenc e and a ll inference s therefro m. State v. Cabbage, 571 S.W.2d 832,

835 (Tenn. 197 8).     Because a verdict of guilt removes the presumption of

innocence and rep laces it with a presum ption of guilt, the accused has the

burden in this court of illustrating why the evidence is insufficient to support the

verdict returned by the trier of fact. State v. Tug gle, 639 S.W.2d 913, 914 (Tenn.

1982); State v. Grace, 493 S.W .2d 474, 476 (Tenn. 197 3).



       Questions concerning the credibility of witnesses, the weight an d value to

be given the evidenc e, as well as all factual issues raised by the evidence , are



                                          -2-
resolved by the tr ier of fac t, not this court. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Ten n. 198 7). No r may this court

reweigh or reevalu ate the ev idence . Cabbage, 571 S.W.2d at 835. A jury verdict

approved by the trial judge accredits the State’s witnesses and re solves all

conflicts in fa vor of the S tate. Grace, 493 S.W.2d at 476.



      Three police office rs testified for th e State. T erry Halfo rd, an office r with

the Jackso n Police D epartm ent, was on duty on July 29 , 1994 . He re ceived a call

that a blac k ma le was cutting window screens off windows at an apartment inside

the housing area of L incoln C ourts. W hile en rou te to the apartment, Halford saw

a black male in the bushes in the apartment complex. Because he had previous

contact with the Defendant, he recognized the man as the Defendant. Defendant

was crouched down with a knife in one hand and two crushed beer cans in the

other hand. Halford approached the Defendant, and the Defendant stood up.

Because Defendant had the knife in his hand and Halford did not know the

Defen dant’s inte ntions, H alford dre w his we apon fo r his own safety.



      Halford asked the D efendant to dro p the knife severa l times, but he

continued to approach Halford while holding the knife. The Defendant was

mumbling something undeterminable, then began cussing and yelling for Halford

to go ahead and shoot him. When Defendant got approximately eight (8) to ten

(10) feet away from Halford, he stopped walking and Halford called for backup.

Two other officers, Jenkins and Pollack, arrived within one or two minutes.

These officers wa lked up b ehind the Defen dant, and they also drew their weapon

when they saw the Defendant holding a knife . Defe ndan t still refus ed to d rop his

weapon, so Officers Halford and Pollack holstered their weapons and Jenkins

                                          -3-
kept his w eapon out. Pollack used a che mica l weap on ca lled “Fr eeze ” to help

disarm the Defendant. Halford ran towards him and hit his hand with a flashlight

to knock the knife out of his hand. Defendant was told he was under arrest. The

Defendant becam e very violent, kicking, scratching a nd biting, and the o fficers

were forc ed to wre stle him to the grou nd to plac e him in h andcu ffs.



      After the officers got Defendant into the patrol car, Halford drove Defendant

towards the police station. Defendant was kicking the screen and side glass so

hard that the plexi-glass screen was coming up and hitting the back of Halfor d’s

seat. Because Halford was afraid that he would kick the window out, he stopped

the car and got into the back seat w ith the Defend ant. Halford app lied pressure

to several nerve pressure points on Defendant’s body until he stopped kicking.

Halford admitted that Defendant was bleeding, but stated that he had already

begun bleeding from the earlier strug gle with the officers prior to being arrested.

He stated that Defendant could possibly have continued to bleed from the

altercation in the car. After Defendant was taken to booking, he threatened the

lives of the officers and their families.



      Officer Pollack also testified regarding the events of July 29, 1994. He and

Officer Jenkins were dispatched to the Lincoln Court housing project to take a

report from the woman who called complaining that an individual had threatened

her and h ad cu t her win dow s creen . Wh ile talking with this woman , he heard

over the radio th at Halford had the suspect at gunpoint. Pollack and Jenkins

imm ediate ly went to that location and found Halford th ere with the subject backed

against a building . When they saw the knife in Defendant’s hands, they drew

their weapons. Pollack also thought he saw some beer cans in the D efend ant’s

                                            -4-
other hand. When Defendant refused to drop the knife, he and Halford holstered

their weapons. He got out his Fre eze a nd sp rayed the De fenda nt in the face in

order to shut his eyes. After struggling with the Defendant to handcuff him, they

tried to get him up and walk to the car, but Defendant refused to comply and the

officers had to pick him up an d literally carry him to Halford’s car. On the way

back to the station, he saw the Defendant try to kick the window out of the patrol

car. At one point, Halford had to stop the ca r and ta lk to the Defe ndan t to settle

him down. After they arrived at the station, the Defendant made threats on the

officers’ lives an d their families. Officer Jenkins confirmed the occurrence of

these sa me eve nts in his tes timony.



       Charles Gwynne Bledsoe then testified on his own behalf. On that day, he

was in Lincoln Courts and had played a prank on a friend by taking one of the

screens off of her window. He stated that he did not cut the screen, only pried

it off with h is hands. Defendant had been cutting the grass and was sitting down,

peeling and eating an apple when he saw the police approach.                He recalled

seeing four offic ers, alth ough he co uld not identify th e fourth officer. Immed iately,

one of the o fficers p ut his service revolver in Defendant’s face and said to “drop

the knife.” Defendant stated that he did not have a chanc e to drop the knife

because he was then sprayed with mace. After being sprayed, he dro pped his

head and felt a burning sensation. Defendant was scared, and only became

angry with the officers w hen they drug him down the sidewalk to the police car.

Defendant admitted that he did not try to walk. After being placed in H alford’s

car, he told him to “[R]ead me my rights. Read me my rights, boy.” Defendant

thought that was why the officer stopped the car and hit him in his mouth and

face. Defendant stated that these injuries caused him to bleed.

                                           -5-
         A person commits the offense of resisting arrest if he “intentionally

prevent[s] or obstruct[s] anyone known to the person to be a law enforcement

officer . . . from effecting a stop, frisk, halt, arrest or search of any person,

including the defendant, by using force against the law enforcement officer or

anothe r.” Tenn. Code Ann. § 39-16-602(a). From the record, there is sufficient

evidence that a reasonable trier of fact could have found the Defendant guilty of

resisting a rrest.



         Each law enforcement officer who testified confirmed that the Defendant

refused to drop his we apon when they re ques ted him to do so. When they forced

him to drop his we apon after sp raying him w ith Freeze, the officers notified

Defendant he was under arrest and attempted to place him in handcuffs. The

Defendant would not co opera te with th eir efforts to ha ndcuff him, to such extent

that he bit, kicked, and scratched the officers. There was a continuing struggle,

and when the officers got Defendant handcuffed he refused to walk to the police

car. The D efend ant ad mitted during his testimony that he would n ot com ply with

the officers ’ orders to walk to the car, using his body weight to force the o fficers

to carry him to the car in order to effectuate the arrest. This issue is without

merit.



                          S UFFICIENCY OF THE INDICTMENT



         In his second issue, Defendant argues the indictment failed to charge that

the Defendant “used force against a law enforcement officer,” an element of the

offense . See Tenn. Code Ann. § 39-16-602. The indictment reads as follows:




                                         -6-
      Charles Gwynne Bledsoe o n or about Ju ly 29, 1994, in Madison
      County, Tennessee, and prior to the finding of this indictment, in the
      Coun ty and State aforesa id, did intentionally prevent or obstruct
      officers of the Jackson Police Department, known to the said
      Charles Gwynn e Bleds oe to be law enfor ceme nt perso nnel, from
      effecting an arrest of the said Charles Gwynne Bledsoe by
      struggling, kicking, an d resisting efforts to be taken into custo dy, in
      violation of T .C.A. § 3 9-16-60 2 . . .

The Defendant contends that the indictment as written above is fatally defec tive

due to its wording. The fundamental purpose of an indictment is to convey

adequ ate notice of the offense to the defe ndant.        See State v. Mayes, 854

S.W .2d 638 , 640 (T enn. 19 93).



      W hile the indictment does not state the exact wording of the statute, there

are sufficient allegations to necessarily imply the element of “using force against

the law enforce ment o fficer.” In deter mining the sufficien cy of the ind ictmen t, a

court must consider the following factors: (1) whether the indictment contains the

eleme nts of the offense intended to be charged; (2) whether the indictment

sufficiently apprises the accused of the offense he is called upon to defend; (3)

whether the trial court knows to what offense it must apply the judgment; and (4)

whether the accused knows with accuracy to what extent he may plead a former

acquittal or conviction in a subs equen t prosecu tion for the s ame o ffense. State

v. Tate, 912 S.W .2d 785 , 789 (T enn. C rim. App . 1995).



      Upon review of the indictment under these factors, it is clear the indictment

contained the elem ents of the offense s uch that the Defenda nt was sufficie ntly

apprised of the offense he wa s called upon to defe nd. W hile the ind ictme nt did

not specifically state that the Defendant had “used force” against a law

enforcement officer, the indictment did specify that the Defendant had “struggled,


                                          -7-
kicked, and resisted efforts” by law enforcement personnel to arrest him. As a

general rule, it is sufficient to state the offense c harged in the word s of the sta tute

or words which are e quivalen t to the word s contain ed in the s tatute. Tate, 912

S.W.2d at 789. That the Defendant struggled, kicked and resisted the efforts of

the law enforcement personnel is equivalent to the Defendant’s using force

against the law enforcement personnel. Defendant was sufficiently apprised of

the nature of the offens e for wh ich he would have to defen d him self. Th is issue

is without m erit.



       The State raises a third issue in its brief regarding the sentencing of the

Defendant in that the judgment form incorrectly reflects that he was convicted of

a Class B misde mean or when the State proved beyond a reasonable doubt the

possession of a deadly weapon, and therefore, this court should impose

judgment for a Class A misdemeanor conviction. Tenn. Code Ann. § 39-16-

602(d). It is true that the State proved that Defendant p osse ssed a dea dly

weapon during the commission of the offen se. How ever, durin g oral arg umen t,

in response to questio ning by th e court, the State conceded that possession of

a deadly weapon was not alleged in the indictment. This issue raised by the

State ha s no m erit.



       We affirm the ju dgme nt of the trial co urt.




                                    ____________________________________
                                    THOMAS T. W OODALL, Judge




                                           -8-
CONCUR:


___________________________________
DAVID G. HAYES, Judge


___________________________________
JERRY L. SMITH, Judge




                              -9-